RENDERED: MAY 6, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-1078-MR


BLAINE A. BRAY                                                        APPELLANT



              APPEAL FROM MUHLENBERG CIRCUIT COURT
v.               HONORABLE BRIAN WIGGINS, JUDGE
                       ACTION NO. 21-CI-00061



KENTUCKY DEPARTMENT
OF CORRECTIONS                                                          APPELLEE



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND MCNEILL, JUDGES.

MAZE, JUDGE: Appellant Blaine A. Bray challenges the summary dismissal of

his petition for a declaration that he is entitled to an award of meritorious good

time credits under Kentucky Revised Statute (KRS) 197.045. The Muhlenberg

Circuit Court concluded that because meritorious good time awards are purely

discretionary, Bray failed to demonstrate the deprivation of a protected liberty
interest entitling him to the relief he seeks. We agree and affirm the grant of

summary judgment.

             The facts are neither complex nor in dispute. Appellant Bray is

currently incarcerated at Green River Correctional Complex in Central City,

Kentucky. After determining that he had not been receiving meritorious good time

credits for several months, Bray inquired into the reason he had not received the

credits. Bray alleged in his petition for a declaration of his entitlement to the

credits that the deputy warden had informed him that he was not entitled to

meritorious good time credit because he had failed to sign up for, nor was he on a

waiting list for, a required substance abuse program. Bray acknowledged in his

petition that he had been recommended to complete a substance abuse program but

argued that such a recommendation was improper because he had not been

convicted of an offense involving drugs or alcohol.

             Bray’s petition for a declaration of rights was predicated upon his

contention that the warden’s decision to deny him meritorious good time violates

the due process and equal protection guarantees set out in the Fifth, Sixth, and

Eleventh Amendments to the United States Constitution, as well as Sections Two,

Three, and Eleven of the Kentucky Constitution.

             Citing KRS 197.045 and Anderson v. Parker, 964 S.W.2d 809 (Ky.

App. 1997), the circuit court granted the Department’s motion for summary


                                          -2-
judgment concluding that “[u]nder state law, meritorious good time awards are

purely discretionary.” Accordingly, it held that Bray had “failed to demonstrate

the deprivation of a protected liberty interest” required for a grant of declaratory

relief. This appeal followed.

             We commence with a reiteration of the familiar standards by which

appellate courts review a grant of summary judgment. The standard of review for

appeals concerning summary judgment is whether the trial court correctly found

that there were no genuine issues as to any material fact and that the moving party

was entitled to judgment as a matter of law. Kentucky Rule of Civil Procedure

(CR) 56.03. Summary “judgment is only proper where the movant shows that the

adverse party could not prevail under any circumstances.” Steelvest, Inc. v.

Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991) (citing Paintsville

Hospital Co. v. Rose, 683 S.W.2d 255 (Ky. 1985)). Consequently, summary

judgment must be granted “[o]nly when it appears impossible for the nonmoving

party to produce evidence at trial warranting a judgment in his favor[.]”

Huddleston v. Hughes, 843 S.W.2d 901, 903 (Ky. App. 1992) (citing Steelvest,

supra). With these principles in mind, we turn to an examination of Bray’s

arguments for reversal of the decision of the circuit court.

             As an initial matter, the Department argues that this Court should

decline to address the merits of this appeal on the basis that Bray’s brief fails to


                                          -3-
comply with the dictates of CR 76.12. Although we acknowledge the technical

deficiencies of Bray’s brief, this Court is inclined toward leniency in the case given

Bray’s status as a pro se litigant, as well as the fact that the cited deficiencies have

not hampered the Court’s review of the purely legal arguments presented.

             Concerning those arguments, we find no error in the decision of the

circuit court. Although there is some surface appeal to Bray’s argument that good

time credits cannot be withheld on the basis of his failure to enroll in a program he

was never ordered to complete, he cannot prevail on that contention for two

reasons: 1) Bray did not present that argument to the circuit court; and 2) it is at

odds with established caselaw and the plain language of KRS 197.045. First, as

the Department notes, Bray has altered his argument in this forum. Although he

now argues that he was never required to participate in a substance abuse program,

Bray stated in his petition to the circuit court that he had been improperly ordered

to complete a substance abuse program because he had not been convicted of a

crime involving drugs or alcohol. The fact that his current argument was not

presented to the circuit court for review is alone a sufficient basis for affirming the

decision of the circuit court. However, even had that deficiency not precluded our

review, KRS 197.045 clearly dispels Bray’s contention that he has been deprived a

protected interest for which he can receive relief.




                                           -4-
             That statute provides in pertinent part:

             (1) Any person convicted and sentenced to a state penal
                institution:

             ....

                    (b) May receive a credit on his or her sentence for:

                          3. Acts of exceptional service during times
                             of emergency, awarded at the discretion
                             of the commissioner in an amount not to
                             exceed seven (7) days per month.

(Emphases added.) Thus, the unambiguous language of KRS 197.045(1)(b)3.

makes clear that awards of meritorious good time are, as the circuit court

determined, purely discretionary.

             Further, caselaw interpreting the statute supports the decision of the

circuit court. Bray’s precise argument was rejected by this Court in Hill v.

Thompson, 297 S.W.3d 892 (Ky. App. 2009), holding:

             The law in this Commonwealth as it pertains to awards of
             meritorious good time is clear. Such awards are entirely
             discretionary and inmates possess no automatic
             entitlement to them.

Id. at 897 (citations omitted). Similarly, in Anderson, 964 S.W.2d 809, this Court

upheld the dismissal of Anderson’s petition for a declaration of rights, stating:

             This is not a case where the state has created a right
             to a good time credit which has not been awarded or
             taken from an inmate for misconduct. See, Wolff v.
             McDonnell, 418 U.S. 539, 94 S. Ct. 2963, 41 L. Ed. 2d
             935 (1974); Sandin v. Conner, 515 U.S. 472, 115 S. Ct.

                                         -5-
              2293, 132 L. Ed. 2d 418 (1995). In such cases
              Fourteenth Amendment “liberty” is implicated entitling
              inmates to minimum procedures required by the due
              process clause to insure that the state-created right is not
              arbitrarily abrogated. No inmate has a right to
              meritorious good time under [Corrections Policy and
              Procedure] 15.3, it is a privilege bestowed at the
              discretion of the Commissioner.

Id. at 810 (emphases added). Thus, as in Hill and Anderson, Bray had no protected

right to the relief he seeks.

              We are similarly unconvinced that Bray has established a claim under

the equal protection clause. Although Bray is essentially complaining that the

Department exercised its discretion arbitrarily, a prisoner cannot establish “a

violation of his equal protection rights simply by showing that other inmates were

treated differently. He would have to show that he was victimized because of

some suspect classification, which is an essential element of an equal protection

claim.” Newell v. Brown, 981 F.2d 880, 887 (6th Cir. 1992) (internal quotation

marks omitted). Because Bray has failed to establish that he is a member of some

suspect classification, his claim under the equal protection clause must fail as well.

              Because an award of meritorious good time credit under KRS

197.045(1)(b)3. is completely discretionary, we perceive no error in the

Muhlenberg Circuit Court’s grant of summary judgment on Bray’s petition for a

declaration of rights. Having no protected liberty interest in meritorious good time




                                           -6-
awards, Bray cannot prevail on his claim that the Department has deprived a

guaranteed right.

            Accordingly, we affirm the judgment of the Muhlenberg Circuit

Court.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEE:

Blaine A. Bray, pro se                  Allison R. Brown
Central City, Kentucky                  Frankfort, Kentucky




                                       -7-